In his motion for rehearing appellant renews his criticism of the court's charge defining malice. As indicating that the criticism is without foundation when the charge taken as a whole is considered see Pruitt v. State, 114 Tex. Crim. 281,25 S.W.2d 870; Williams v. State, 117 Tex. Crim. 459,34 S.W.2d 886; Herrera v. State, 117 Tex. Crim. 389,36 S.W.2d 515; Spicer v. State, 120 Tex. Crim. 440,46 S.W.2d 685.
Appellant urges again that the court should have charged that appellant had the right to continue his attack upon deceased as long as appellant had reason to believe his life was in danger. A re-examination of the facts fails to convince us that such an instruction was called for. See Walker v. State, 98 Tex. Crim. 663,267 S.W. 988, in which many authorities are cited.
Appellant also complains that his bill of exception number six was not discussed in our original opinion. The bill is entirely too general to present error. It brings forward complaint because the court would not permit a character witness for appellant to explain the circumstances of some transaction which upon cross-examination he had testified about, but wholly fails to set out what such explanation would have been.
We deem it unnecessary to discuss the other points urged in appellant's motion. Believing the case to have been properly decided, the motion for rehearing is overruled.
Overruled. *Page 649